Citation Nr: 0029319	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  96-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinea pedis.  

2.  The propriety of the initial noncompensable rating for 
chronic low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from August 1967 to 
August 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  In 
July 1995, the RO denied the veteran's claim for service 
connection for foot fungus.  In a December 1995 rating 
action, the RO denied the veteran's application to reopen a 
claim of entitlement to service connection for herniated 
nucleus pulposus of the L5-S1 areas of the spine.  The 
veteran filed a notice of disagreement and a Substantive 
Appeal in regard to both determinations, respectively.  

In a rating action dated in February 1997, the RO reopened 
the veteran's claim for service connection for a back 
disability and granted service connection for chronic low 
back strain.  A noncompensable evaluation was assigned that 
became effective in August 1995.  The veteran disagreed with 
the initial rating assigned and perfected his appeal.  
Therefore, the Board has recharacterized the issue as 
involving the propriety of the initial evaluation assigned.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Inasmuch as the veteran is presumed to seek the maximum 
available benefit for his disabilities, his claims for higher 
evaluations remain viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In July 2000, the veteran had travel Board hearing at the RO 
before the undersigned Veterans Law Judge.  


REMAND

As indicated in the introductory section of this decision, 
the veteran's application to reopen a claim for service 
connection for herniated nucleus pulposus of the L5-S1 was 
granted in February 1997.  Accordingly, he was granted 
service connection for chronic low back strain.  The RO, 
however, determined that the low back strain was separate and 
distinct from the veteran's postoperative herniated disc 
disorder.  In that connection, the RO held that the herniated 
disc disorder was not shown in service and that the medical 
evidence did not relate the disability to service.  The 
veteran was informed of the RO determination.  In April 1997, 
the veteran disagreed with the noncompensable evaluation for 
his low back strain.  The veteran reported that he 
experiences constant low back pain and limitation of motion.  

In September 1998, a fee basis examination (the most current) 
was conducted.  The examiner indicated that no medical 
records were available for review.  Subjective complaints 
included loss of sensation in the left leg, primarily 
numbness in the lateral aspect of the foot and leg weakness 
resulting from prolonged use of the back.  The physical 
examination revealed, in pertinent part, that the veteran's 
gait was normal, that his heel and toe walk were accomplished 
without difficulty, that there was no tenderness to 
palpation, that there was no evidence of muscle spasm in the 
back, and that the veteran could walk and could get on and 
off the examining table without difficulty.  There was some 
limitation of motion of the lumbar spine.  There was no 
particular tenderness or increased symptoms on extension of 
the back, no stepoff of the dorsal processes, and no pain 
over the sciatic notches or the greater trochanters.  It was 
noted that X-rays of the lumbar spine revealed a 
hemilaminectomy of the L5-S1 space, normal lumbosacral 
joints, evidence of arthritic changes at the L5-S1 facet 
joints of the lumbar spine, narrowing of the L5-S1 disc space 
with mild traction osteophytes of the lower body of the L5 
and superior border of the sacrum, overriding in the facet 
joints with osteoarthritis of the facet joints.  The examiner 
indicated that there were no particular arthritic changes of 
the lumbar spine.  The diagnoses included chronic lumbar 
strain, laminotomy service related, status post laminotomy 
and excision of herniated nucleus pulposus, L5-S-1 with 
residual degenerative arthritis of the L5 interspace and the 
L5-S1 facet joints, non service related.  The examiner opined 
that the veteran's symptoms are primarily related to his 
lumbosacral disc surgery and associated arthritis.  

The veteran testified at the July 2000 hearing that the 
symptoms associated with his service-connected low back 
disability are more disabling than currently evaluated.  
Specifically, the veteran stated that many of his physical 
activities are limited because of his back disability.  For 
instance, he cannot run, lie in the prone position, or lift 
heavy objects.  The veteran indicated that he also 
experiences muscle spasm.  

At the hearing, it was also contended that the September 1998 
examination contained several discrepancies and that the 
examination was not adequate for rating purposes.  The Board 
points out the examination did not adequately provide a 
distinction between the pathology associated with the 
service-connected chronic low back strain and the non 
service-connected back disability.  The examiner also 
reported contradictory assessments:  on the one hand he 
indicated that the veteran had a laminectomy that was service 
related, but indicated that the status post laminotomy and 
excision of herniated nucleus pulposus, L5-S-1 was not 
related to service.  In addition, the examiner did not review 
the veteran's claims file prior to conducting the 
examination.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining adequate VA examinations.  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  This duty also includes providing 
additional VA examinations by a specialist when recommended.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The fulfillment 
of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one. Green v. Derwinski, 1 Vet. App. 121 (1991).  
Thus, the Board is of the view that a VA examination is 
required in order to reach an equitable disposition of the 
veteran's claim.  

In addition, the Board notes that the veteran's service-
connected back disability is evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999), which contemplates 
limitation of motion of the lumbar spine.  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
examination reports addressing limitation of motion are 
inadequate for rating purposes if they do not include an 
assessment of functional loss due to flare-ups and an 
assessment of fatigability or pain on movement as provided by 
38 C.F.R. §§ 4.40, 4.45 (1999).  DeLuca v. Brown, 8 Vet. App. 
202 (1995); VAOPGCPREC 9-98.  The report of the September 
1998 examination does not provide such data.  

At the hearing, the veteran submitted additional evidence 
including an October 1998 report from the United States 
Postal Service.  This evidence shows that the veteran was 
found to be medically unfit for employment as a casual 
carrier because of a shoulder and back injury.  The Board 
notes that the veteran reported at the September 1998 
examination that he has been unemployed since 1991, but 
indicated that he was not placed on disability because of his 
back although he had episodic mild pain.  In light of the 
October 1998 report from the United States Postal Service, it 
appears that the veteran may be asserting a claim of 
entitlement to a total rating based on unemployability due to 
service-connected disability.  This matter is referred to the 
RO for appropriate action.  

As indicated in the introductory section, the veteran 
disagreed with the initial schedular evaluation for the 
service-connected low back disability and perfected his 
appeal.  In Fenderson, the Court stated that 

With respect to the claim for service connection for tinea 
pedis, the veteran testified at a personal hearing before the 
RO in February 1996 that he was treated several times in 
service for a foot disorder.  The record shows that the 
veteran was treated on May 28, 1969, for itchy feet and was 
given medicated cream and that he gave a history of skin and 
foot problems when separated from service in June 1970.  The 
veteran testified that he was seen in April 1969 and on May 
9th and 16th 1969, at the Womack Army Hospital's dermatology 
clinic for his foot problem.  The Board notes that the 
veteran's claims file does not contain these records.  The 
Board finds that an effort should be made to locate these 
records and associate them with the veteran's claims file.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (per curium) 
(case must be remanded to obtain records considered to be in 
constructive possession of VA)

In light of these circumstances, the Board is of the opinion 
that further RO actions are warranted.  Accordingly, the case 
is REMANDED to the RO for the following:  

1.  The RO should attempt to obtain a 
copy of medical records of Womack Army 
Hospital pertaining to treatment for the 
veteran's foot disorder in 1969.  If 
these records are not available, it 
should be indicated in writing.  

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claims.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo the following VA 
examination(s).  The claims folder and a 
copy of the Remand should be available to 
the examiner(s) for review prior to the 
examination(s).  The rationale for all 
opinions expressed should be explained.  

a.  An orthopedic examination to 
determine the current level of severity 
of his service-connected chronic low back 
strain.  Any necessary tests or studies, 
including X-rays, should be conducted.  
The examiner is requested to determine 
whether the veteran's herniated nucleus 
pulposus is related to the service 
connected low back strain.  If it is 
determined that the two disabilities are 
not related, the examiner should describe 
all symptomatology and pathology 
specifically due to the service-connected 
chronic low back strain, as opposed to 
any nonservice-connected low back 
disability.  Tests of joint movement 
against varying resistance should be 
performed by the examiner.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion  during flare-ups.  If this is not 
feasible, the physician should so state.  

b.  The veteran should be scheduled for a 
dermatology examination of the feet for 
the purpose of determining the nature and 
extent of any skin disorder of the feet 
found to be present.  The examiner should 
provide an opinion as to the etiology of 
any skin disorder found to be present to 
include whether it is as least as likely 
as not that such disorder is related to 
service, in light of a review of the 
veteran's service medical records and the 
history related by the veteran.  

4.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination 
reports contain all requested 
information.  Stegall v. West, 11 Vet. 
App. 268 (1998).  After completion of the 
relevant development above, and after 
undertaking any additional development 
deemed warranted by the record, the RO 
should also readjudicate the issues on 
appeal.  With respect to claim involving 
the service-connected low back 
disability, the RO should consider the 
newly submitted evidence of the United 
States Postal Service dated in October 
1998, and the application of 38 C.F.R. 
§ 3.321(b) and Fenderson v. West, supra, 
if appropriate.  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with the requisite 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 9 -


